            Case 1:21-cr-00006-TJK Document 7 Filed 01/22/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :
                                                   :
       v.                                          : CASE NO. 21-CR-6 (TJK)
                                                   :
DOUGLAS AUSTIN JENSEN,                             :
        Defendant.                                 :

                                   TRANSPORT ORDER

       Having considered the United States’ Motion to have the defendant Douglas Austin

Jensen transported from the Southern District of Iowa Jersey to the District of Columbia for

further proceedings on the Indictment filed against him, it is hereby ORDERED

       That the United States Marshals Service transport the defendant forthwith from the

Southern District of Iowa to the District of Columbia for further proceedings in this matter.




  DATE:
                                            HON.
                                             ON. TIMOTHY
                                                 TIM
                                                  I OTHY J. KELLY
                                            UNITED STATES DISTRICT JUDGE




                                               1
